On the 22nd day of April, 1922, motion for a new trial was overruled, and plaintiffs in error appealed.
After various orders extending the time in which to serve case-made, a final and last order of extension was made by the trial judge on the 25th day of September, 1922, extending the time to October 15, 1922. On the 17th day of October, 1922, case-made was served, which was two days after the time had expired in which service could be made.
In the case of Harrison v. Reed et al., 81 Okla. 149,197 P. 159, this court stated in syllabus, paragraph 2, as follows:
"Where plaintiff in error fails to make and serve his case-made within the time allowed by statute, or within the time as extended by the court, the same is a nullity and on motion the appeal will be dismissed."
This is decisive of the question involved in the motion to dismiss.
The appeal in this case must be dismissed, and it is so ordered.